Citation Nr: 1200379	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-34 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of exposure to trichloroethylene (TCE), to include headaches, kidney pain, abdominal pain, chest pain, tremors, and skin rash.

2.  Entitlement to service connection for headaches, to include as secondary to a service-connected disability of the cervical spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and Mr. D.C.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied service connection for headaches, kidney pain, abdominal pain, chest pain, tremors, and skin rash due to exposure to TCE.

The Veteran testified at a February 2010 hearing before the undersigned at the Phoenix RO.  A transcript of the hearing has been associated with the claims file.

In May 2010 the Board remanded this claim for further development.  It now returns for appellate review. 

The Board notes that the Veteran had also perfected an appeal of a denial of entitlement to chronic obstructive pulmonary disease (COPD).  This claim was remanded by the Board in May 2010 and subsequently granted in a July 2011 rating decision.  The Veteran has not submitted a notice of disagreement (NOD) with respect to this decision.  Therefore, this claim is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156,1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The claims file reflects that the Veteran recently submitted a claim for a total disability rating based on individual unemployability (TDIU).  While it appears that a notice letter has been sent to the Veteran under the Veterans Claims Assistance Act of 2000, this issue has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

Service connection for a headache disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The evidence does not show that the Veteran has a kidney disorder or neurological disorder as a result of exposure to TCE, or that his headaches, chest and abdominal pain, heart condition, tremors, or dermatitis are related to TCE exposure or otherwise related to service.  


CONCLUSION OF LAW

Headaches, kidney pain, abdominal pain, chest pain, a heart condition, tremors, and dermatitis were not incurred in or aggravated by active service, to include as a result of exposure to TCE.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a January 2007 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  Further, pursuant to the Board's May 2010 remand directive, the Veteran's Social Security Administration (SSA) records, including the disability determination and all associated medical records, have been obtained and associated with the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  Likewise, the Board finds that there has been substantial compliance with its May 2010 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's May 2010 remand directives, the AOJ provided the Veteran with an appropriate examination in August 2010.  The Board finds that the August 2010 VA examination report is adequate for the purpose of making a decision on this claim.  In this regard, the examiner reviewed the claims file, interviewed and examined the Veteran, and provided a complete rationale for the opinion which is grounded in the Veteran's medical history, the clinical findings made on examination, and a review of the scientific literature on TCE as deemed relevant by the examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  By the same token, the Board finds that there has been substantial compliance with its May 2010 remand directives.  See Stegall, 11 Vet. App. at 271; see also D'Aries 22 Vet. App. at 105. 

The Board notes that in a November 2011 brief, the Veteran's representative argued that the examination failed to comply with the Board's remand directive that it should be conducted by a toxicologist or "other specialist as deemed appropriate."  The representative pointed out that Dr. B.R. who conducted the examination and issued the opinion, was not board certified in a relevant discipline such as toxicology or neurology.  However, the phrase "other specialist as deemed appropriate" was intended to give the AOJ some leeway in finding an examiner who could competently address the issue of whether the Veteran's symptoms may be related to TCE exposure.  In this regard, Dr. B.R. is an internist.  An internist is a physician who specializes in the diagnosis and medical treatment of diseases of adults.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 964 (31st ed. 2007).  The Board finds that this level of medical expertise is sufficient for addressing the potential relationship between the Veteran's symptoms and his exposure to TCE.  In this regard, as will be discussed in more detail below, although TCE exposure has been associated with neurological problems, the Veteran's VA and private treatment records, which include neurological consultations, are negative for findings of a neurological disorder.  There is also no indication that the Veteran has a kidney disorder, which is another condition that has been potentially associated with TCE exposure.  Indeed, as noted by Dr. B.R., none of the Veteran's diagnosed medical conditions or symptoms have been associated with TCE exposure apart from his service-connected COPD.  The Veteran's representative has not advanced any other specific reasons as to why Dr. R.B. did not have the appropriate expertise to render a competent opinion on this issue.  See Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009).  Accordingly, the Board finds that there was substantial compliance with the Board's remand directive that the examination be performed by an examiner with appropriate expertise.  Further examination or opinion is not warranted as there is no competent evidence supporting a finding that the Veteran's disorders are associated with TCE exposure apart from his service-connected COPD.  See McLendon, 20 Vet. App. at 83.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran claims entitlement to service connection for residuals of exposure to TCE, to include headaches, kidney pain, abdominal pain, chest pain, tremors, and skin rash.  For the following reasons, the Board finds that service connection is not warranted.  (Service connection for headaches as secondary to the Veteran's service-connected cervical spine degenerative joint disease is addressed separately in the REMAND portion of this decision below.)

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including cardiovascular-renal disease and organic diseases of the nervous system, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

At the outset, the Board finds that the Veteran's alleged exposure to TCE during active service has been established.  The Veteran's service personnel records show that he served in the Navy.  The Veteran has consistently stated that during his service as an aircraft elevator pump specialist he was exposed to a hydraulic fluid called cellulube, which spilled out of sump pumps, as well as TCE from dry cleaning solvents used to clean the spills.  The Veteran states that he often did not wear protective gear, including face masks.  However, at a June 2004 VA examination of his COPD, the Veteran reported that he did wear a mask when working with a dry cleaning type of chemical to remove hydraulic fluid oil used on aircraft elevators.  He stated that the mask was made up by the shop and not a commercial mask.  

The Veteran's statements with respect to TCE exposure are supported by corroborating documentation.  In this regard, an article submitted by the Veteran indicates that TCE was the principal solvent used by the Navy in vapor degreasing.  This article reflects that inhalation is the principal method of absorption of TCE, and that it could cause such symptoms as headaches, dizziness, vertigo, tremors, sleeplessness, fatigue, and blurred vision.  A December 1980 service treatment record notes that the Veteran had "NB [Navy Base] exposure to toxic chemicals."  The Veteran also submitted a material safety data sheet (MSDS) for TCE which reflects that TCE can irritate the skin, and is toxic to the kidneys, the nervous system, liver, heart, and upper respiratory tract.  The MSDS further states that repeated or prolonged exposure to TCE can cause target organ damage. 

Based on the evidence discussed in the preceding paragraph, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran had some TCE exposure during active service.  See 38 C.F.R. § 3.102.  However, for the reasons discussed below, the Board finds that the Veteran's headaches, "kidney pain," chest pain, abdominal pain, tremors, and dermatitis are either not disabilities eligible for service connection or have not been shown to be related to TCE exposure.

An August 1979 service treatment record reflects that the Veteran reported headaches, neck pain, and throat pain.  

A December 1980 service treatment record reflects that the Veteran became "quite tremulous" during a procedure to remove a cyst from his finger.  The Veteran reported that he had experienced tremors before and also experienced shortness of breath and chest discomfort during these episodes.  It was noted that the Veteran had been exposed to toxic chemicals at the Navy Base.  However, there were no findings as to whether the Veteran's symptoms were related to such exposure.  A rule-out diagnosis of hypertension was rendered, and an EKG and chest x-ray were to be performed.  A December 1980 follow-up entry to this record reflects that the Veteran reported becoming quite anxious during the cyst removal procedure and started shaking.  He denied a prior history of shaking except when he was excited.  The Veteran was diagnosed with an anxiety reaction during the procedure with no evidence for a cardiac diagnosis.  A day later, the Veteran was seen again for increased chest pain, described as "severe," and shortness of breath and dizziness which had been present for two weeks.  The Veteran appeared anxious and "shaky."  He was diagnosed with "anxiety vs. unknown chest pain."  

A June 1981 service treatment record reflects that the Veteran reported frontal headaches when looking up.  

A September 1983 service treatment record reflects that the Veteran complained of headaches, diarrhea, light-headedness, and abdominal cramping.  He was diagnosed with enteritis. 

The Veteran's September 1983 separation examination report is negative for any abnormalities found on clinical evaluation.  In the accompanying September 1983 report of medical history, the Veteran denied having skin disease, pain or pressure in the chest, heart trouble, palpitation or pounding heart, frequent or severe headaches, dizziness or fainting spells, or shortness of breath.

After the Veteran's separation from service, an April 1984 service treatment record reflects that the Veteran "started shaking all over" about a day earlier.  It was noted that he had suffered from a cold for one day.  His symptoms included shakiness, dizziness, and shortness of breath for the past hour.  The Veteran reported having a similar spell in active service during a hand operation.  (This episode was discussed above.)  The Veteran was diagnosed with acute hyperventilation syndrome. 

A February 1997 private treatment record reflects that the Veteran had an episode in which his left arm went still and he could not use it, and the left side of his face became numb.  The episode lasted about 10 minutes.  The Veteran denied having ever experienced a similar episode.  After an examination, including a neurological examination, the Veteran was diagnosed with a possible transient ischemic attack, although not all of the symptoms were typical.  

A January 1998 private treatment record reflects that the Veteran reported a three-day history of pressure on his temples and numbness and tingling on the left side of his head radiating down the back of his neck to the left.  He denied any neurological changes.  The Veteran stated that earlier in the day he had become quite anxious about his symptoms and found himself hyperventilating, with a brief loss of consciousness.  The treating physician believed that some of the Veteran's symptoms were related to anxiety and others attributable to a migraine.  After further work up, he was diagnosed with cephalgia and anxiety.

A September 2001 private treatment record reflects that the Veteran reported feeling lightheaded, as if he might pass out, and a little shaky.  The Veteran believed that these symptoms occurred when he did not eat, and that he had experienced similar problems ever since he was a child.  He stated that usually the symptoms resolved when he ate a candy bar.  The Veteran also reported that he felt healthy otherwise and denied any cardiac problems.  It was noted that the Veteran was asked if he had drunk any alcohol, and he reported drinking a couple of beers the day before.  He denied drinking alcohol on a daily basis.  However, it was noted on examination that the Veteran's blood alcohol level was still elevated and that it was likely that he drank much more than he admitted.  The treating physician diagnosed the Veteran with weakness and lightheadedness which were suspected to be related to alcohol use. 

A February 2004 VA treatment record reflects that the Veteran reported a "questionable passing out spell."  The Veteran described the episode as a sudden shock-like feeling in the chest.  The next thing he remembered was that he was on the floor on his hands and knees.  He stated that these episodes had been occurring for at least a couple of months and could happen a few times a day.  He was not sure whether he actually lost consciousness or not.  He stated that he had experienced shock-like feelings in the chest for about twenty years but had never previously fallen on the ground.  He also related that these episodes are sometimes accompanied by headaches which could last for hours or an entire day.  He described the headaches as numbness on the top of the head.  He further stated that after these episodes passed he would have muscle aches all over his body.  Following examination, the Veteran was diagnosed with a history of a possible presyncopal or syncopal episode.  The possibility of a seizure could not be ruled out.  

An April 2004 VA treatment record shows that the Veteran reported a "fluttering in the chest" that brought him to his knees.  The Veteran stated that he had episodes in which he felt a sudden change in his heart rhythm which took his breath away.  He stated that the episodes had gradually increased over the past six months and now occurred "all day every day."  The Veteran was diagnosed with palpitations which were "probably PVC's [premature ventricular contractions]."  

A few days later, in April 2004, the Veteran was seen again at VA for multiple episodes of "jolts" in which it felt as though his heart skipped a beat and he experienced pain shooting straight through his chest from the front to the back.  It was noted that an EKG was normal.  Following examination of the Veteran, including telemetry monitoring, the treating physician diagnosed ventricular arrhythmias with chest pain.  A sustained rhythmic disturbance was not ruled out.  It was noted that the chest pain was always brief.  The Veteran was also diagnosed with premature ventricular contractions (PVC's).

A July 2004 VA treatment record reflects that the Veteran had drunk "a lot" of beer and the following morning started to experience shaking, headaches, and some chest tightness.  It was noted that the Veteran had symptoms of alcohol withdrawal.  

A September 2006 VA treatment record reflects that the Veteran was admitted to the hospital.  He reported "drinking too much" as well as smoking cocaine.  He reported having delirium tremens (DT) when discontinuing his alcohol use.  He also reported chest tightness which he noticed when he became anxious and when he drank.  Following examination, it was noted that the Veteran had "been drinking a lot" over the last few days and developed symptoms of chest tightness, diffuse body aches, feeling cold, tremors, and lethargy.  The Veteran also reported tight abdominal pain.  Following examination, the Veteran was diagnosed with alcohol detoxification, chest tightness and heaviness likely due to GERD or gastritis, and resolving abdominal pain.  An October 2006 discharge record shows that the Veteran believed that his abuse of cocaine prior to admission was the cause of his symptoms of chest and abdominal heaviness.  His discharge diagnoses were alcohol dependence, COPD, neck pain, and gastritis. 

A November 2006 VA treatment record reflects that the Veteran complained of lightheadedness and a heavy chest.  He also felt faint and short of breath.  He stated that he had experienced such symptoms for the past five or six years and had been told that they were related to anxiety.  It was also noted that the Veteran had chronic headaches secondary to a stiff neck.  The treating Physician's Assistant provided rule-out diagnoses of ischemia, hyperventilation, and anxiety.  However, he believed that these were symptoms of anxiety. 

In January 2007, the Veteran admitted himself to a VA treatment program for cocaine and alcohol dependence.  It was noted by a Physician's Assistant that the Veteran had been seen in the emergency room on multiple occasions for various symptoms and was told by medical providers that he was having panic or anxiety attacks.  It was also noted that the Veteran reported long-term exposure to TCE.  The Physician's Assistant stated that according to his research, TCE can cause breathing problems, headaches, and difficulty concentrating, among other health problems.  

A January 2007 VA treatment record reflects that the Veteran reported chronic daily chest pain which started about six or seven years earlier.  The pain was constant and sometimes radiated to the left arm.  He also complained of occasional palpitations.  It was noted that the Veteran reported being exposed to TCE during active service and felt that this exposure was affecting the nerves that supply his heart, lungs, and kidneys.  He also reported that sometimes he had shakes and believed he was going to fall.  The Veteran was referred to a fee basis private toxicology examination. 

The January 2007 private toxicology evaluation report reflects that the Veteran had a reported history of prolonged exposure to TCE during active service.  It was noted that the Veteran had looked up TCE on the Internet and thought that many of the symptoms associated with TCE exposure were applicable to his own symptoms.  He reported that twenty years earlier he started having occasional episodes of breathlessness and his heart would race and he felt like he was falling backward.  When seen in the emergency room he was told it was an anxiety attack.  The Veteran stated that the episodes had become more frequent and severe.  He stated that over the last few weeks his symptoms had worsened acutely and included chest discomfort, trouble breathing, shaking, quick beating of the heart, anxiety, and a feeling of falling backward.  The toxicologist noted that the toxicity of TCE is "concentration dependent."  He stated that its effect on the nervous system had been well studied.  There was a first stage of excitation followed by a period of depression.  The phase of excitation was caused by sniffing solvent for its euphoric effect.  The subsequent effect of CNS depression was characterized by various degrees of narcosis culminating in coma and respiratory failure.  The toxicologist further stated that like all hydrocarbons, after a large and acute exposure, there will be changes in the roentgenography from bibasilar infiltrates, hemorrhagic bronchopneumonia, pulmonary edema, pleural effusion, pneumothorax, pneumomeidastinum, and pneumatoceles, which constitute the most unique findings.  It was noted that pneumatoceles are cysts formed days after aspiration of hydrocarbon.  These pneumatoceles are very easy to see after a large exposure on a chest x-ray since they are partially filled with fluid.  It was noted that some of these cysts were still present on CT scan of the Veteran's lungs 20 years after the exposure.  The toxicologist noted that the Veteran's exposure to TCE varied depending on how much hydraulic fluid, which contained TCE, was spilled.  The toxicologist further stated that the toxicity of TCE had not been recognized at the time and no protective gear was used.  It was also noted that use of tobacco and alcohol increased the toxicity.  The toxicologist concluded that the Veteran's pulmonary function test and CT scan findings were consistent with the late effects of TCE exposure.  The toxicologist did not render an opinion with regard to whether the Veteran's headaches, chest pain, heart racing, or other symptoms were attributable to TCE exposure.

A March 2007 VA treatment record reflects that the Veteran was seen by neurology.  The results of a CT scan of the head were normal, although it was noted that a previous MRI had shown a questionable small venous angioma of the left anterior temporal lobe.  The Veteran reported experiencing multiple events a day in which he felt a sudden sensation of his head whipping back.  He also reported severe cramping in his left arm which went down into his abdomen, particularly on the left side, and down into his left groin.  The Veteran was prescribed antiseizure medication to see whether it helped alleviate his symptoms.  The treating neurologist did not render a diagnosis. 

An April 2007 VA treatment record reflects that the Veteran presented with multiple complaints which he believed were related to his past exposure to TCE.  In this regard, he complained of recurring dizzy spells, morning headaches, violent shaking causing his head to jerk backward, as well as radiating neck pain.  It was noted that the Veteran's current diagnoses consisted of a mood disorder, palpitations, cervical radiculopathy, pulmonary emphysema, hyperlipidemia, bipolar disorder, chest pain, anxiety, and joint pain involving the hand.  Following examination, the treating physician diagnosed chronic intermittent dizziness with associated palpitation, chest discomfort, and shortness of breath which was possibly "arrhythmia versus anxiety/panic attacks."  

A February 2009 VA treatment record reflects that the Veteran reported experiencing headaches in the morning for the past two years.  Following examination, the treating neurologist diagnosed probable migraines without auras.  The neurologist noted that because the headaches occurred in the mornings, the symptoms were especially suspicious for obstructive sleep apnea given the Veteran's history of COPD.  It was also noted that the Veteran had chronic neck pain in the morning.  Thus, the neurologist thought that the Veteran's headaches might have a cervicogenic trigger.  

VA treatment records dated in December 2008 and March 2009 reflect diagnoses of dermatitis.  

A June 2009 VA treatment record reflects that the Veteran was seen by a neurologist for headaches which he experienced twice a week.  He stated that the headaches lasted all day.  Following examination, including diagnostic imaging of the cranium which revealed no abnormalities, the neurologist diagnosed probable migraine headaches without auras.  

A December 2009 VA treatment record reflects that the Veteran was seen at the neurology clinic for daily headaches.  He stated that they were associated with severe daily anxiety attacks.  The Veteran attributed his panic attacks to "his history of working with chemicals."  The Veteran was referred to psychiatry for medication adjustments and therapy to better control his anxiety.  

The August 2010 VA examination report reflects that examinations of the digestive system, heart, neurological system, respiratory system, skin, and spine were performed by a medical doctor specializing in internal medicine.  The doctor rendered diagnoses of a left inguinal hernia repair, sinus tachycardia, headaches, emphysema, COPD, dermatitis, and degenerative disc disease of the cervical spine.  After reviewing the claims file, examining the Veteran, and obtaining a reported medical history, the examiner opined that a clinical correlation between the Veteran's COPD and TCE exposure had been established based on a review of relevant scientific studies.  However, the examiner found after reviewing a long-term study of the effects of TCE exposure that there was no body of scientific knowledge supporting a relationship between the Veteran's headaches, chest pain, heart condition, abdominal pain, tremors, or skin rash and TCE exposure.  Thus, it was less likely as not that any of these conditions were caused or aggravated by the Veteran's TCE exposure. 

In carefully reviewing the evidence of record, the Board finds that a relationship between the Veteran's symptoms and his TCE exposure has not been shown.  The Board acknowledges the article submitted by the Veteran reflecting that TCE exposure can cause symptoms such as headaches, dizziness, vertigo, tremors, sleeplessness, fatigue, and blurred vision.  The Board has also considered the MSDS showing that TCE can irritate the skin, and is toxic to the kidneys, the nervous system, liver, heart, and upper respiratory tract.  However, the Board finds that this "treatise evidence" is outweighed by the facts specifically applicable to the Veteran's claim.  In this regard, the Court has held that a medical article or treatise can provide important support for a claim if it is combined with an opinion of a medical professional.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  Alternatively, medical article or treatise evidence, standing alone, can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts rather than an unsubstantiated lay medical opinion.  Id.  

Here, the Veteran has not provided any medical opinion of a medical professional supporting a finding that his symptoms or disorders (apart from COPD) are related to TCE exposure.  While the January 2007 toxicological evaluation, as well as other evidence of record, supports a relationship between the Veteran's lung and respiratory disorders and his exposure to TCE, the toxicologist did not make any findings of a relationship between the Veteran's other symptoms, including shaking, headaches, heart palpitations, and chest and abdominal pain, and his exposure to TCE.  The Board also notes that the toxicologist only stated that neurological problems occur from sniffing solvents containing TCE.  He did not state that such problems occur from breathing it in from the atmosphere.  Thus, the Board finds that the January 2007 toxicologist report does not support the treatise evidence submitted by the Veteran insofar as it might be specifically applicable to his claim.  Moreover, the article and MSDS submitted by the Veteran are outweighed by the May 2010 VA examination report, in which the examiner specifically found after reviewing the claims file, interviewing and examining the Veteran, and studying the scientific literature on TCE exposure that the Veteran's headaches, abdominal pain, chest pain, heart condition, and skin rash were not related to TCE exposure.  Unlike the treatise evidence submitted by the Veteran, this examination report is specific to the facts of the Veteran's case and is thus of more probative value.  See id.  

Furthermore, the Board finds that the article and MSDS submitted by the Veteran are not specific enough in themselves to provide meaningful support of the Veteran's claim.  See id. (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this regard, although the Veteran has been seen on multiple occasions by neurologists, a neurological disorder has never been diagnosed.  There is no finding by a neurologist or other medical doctor that the Veteran's symptoms are related to TCE exposure.  Likewise, the Veteran's diagnosed ventricular arrhythmia, sinus tachycardia, and dermatitis have not been shown to be related to TCE exposure.  The fact that TCE can affect the heart and irritate the skin does not lead to a finding that the Veteran's specific heart condition and skin condition are therefore related to TCE exposure.  Further, although the article submitted by the Veteran states that TCE is a depressive which can cause headaches, dizziness, vertigo, tremors, sleeplessness, and fatigue, it does not state that these are chronic conditions caused by such exposure.  

Finally, the Board must emphasize the speculative nature of the Veteran's assertions that his symptoms are related to TCE exposure because exposure to TCE can affect the heart, nervous system, or skin.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  This speculative evidence is outweighed by repeated findings in the medical records, as shown above, that the Veteran's symptoms of shaking, heart racing, dizziness, lightheadedness, and chest and abdominal pain are symptoms of anxiety or are related to drug and alcohol abuse.  Thus, for the foregoing reasons, the Board finds that the article on TCE exposure, the MSDS for TCE, and the January 2007 toxicology report are outweighed by more probative evidence specifically applicable to the facts of the Veteran's case. 

The Board also notes that the actual amount of the Veteran's exposure to TCE cannot be established.  Although he has reported not wearing protective gear, including a mask, he stated at the June 2004 VA examination that he did wear a mask made by the shop.  As discussed above, the January 2007 toxicology report suggests that TCE causes neurological problems primarily when solvents containing TCE are sniffed for their euphoric effect.  It does not state that particles of TCE in the air would also result in neurological problems. 

The Board has also considered the January 2007 VA treatment record reflecting the note by a Physician's Assistant which states that according to his research, TCE can cause breathing problems, headaches, and difficulty concentrating, among other health problems.  However, the Physician's Assistant did not state that he actually found a relationship between the Veteran's reported symptoms and his TCE exposure based on this research.  Moreover, in evaluating the probative value of medical opinion evidence, the Board must take into account the medical professional's personal examination of the patient, his or her knowledge and skill in analyzing the data, and the medical opinion that is reached.  See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the Board finds that the August 2010 VA examination report outweighs the statement by the Physician's Assistant.  The August 2010 VA examination was conducted by a medical doctor specializing in internal medicine, and who thus has considerably more medical knowledge and expertise than the Physician's Assistant.  Moreover, the Physician's Assistant's observation is not grounded in clinical findings made on examination or a review of the Veteran's specific medical history.  Rather, it merely consists of speculation based on research he had conducted.  The August 2010 VA examination report and opinion are based on a thorough review of the claims file, an examination of the Veteran, and a review of the scientific literature.  Thus, the Board gives more weight to the opinion of the VA examiner than the January 2007 VA treatment record. 

The Board acknowledges the Veteran's contention that his headaches, tremors, heart condition, chest pain, abdominal pain, and dermatitis of the skin are related to his TCE exposure.  In addressing the statements and contentions of a claimant or other lay witness, the Board must make an initial determination as to their competency.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact in the first place, as opposed to what weight or probative value it has once, which is a factual determination that is made after the evidence is admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); accord Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this regard, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) (2011).  Competent lay evidence means any evidence not requiring such specialized training, education, or experience.  See id.  Stated otherwise, lay testimony is competent with regard to matters within the observation and personal knowledge of the person providing such testimony, such as the claimant's symptoms and medical history.  See id; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  However, lay testimony is not competent to prove that which would require specialized knowledge or training.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a)(2).  

Here, although the Veteran is competent to report the history of his symptoms, the Board finds that whether his symptoms are related to TCE exposure is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Thus, such a determination must be made by a person with an appropriate medical background in order to be considered competent evidence.  See id.  Because the Veteran, as a lay person, has not been shown to have such medical training, education, or experience, the Board finds that his contentions regarding the etiology of his symptoms do not constitute competent evidence.  Therefore, they are outweighed by the examiner's opinion in the August 2010 VA examination finding against a relationship.  See id. at 470-71; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that the Veteran has not been diagnosed with a kidney disorder or a neurological disorder.  The Veteran, as a lay person, does not have the medical expertise to diagnose such disorders, which are too complex to be detected by lay observation and generally require laboratory studies and other types of testing.  The Veteran's symptoms alone, to include "kidney pain" and tremors, without a diagnosed or identifiable underlying malady or condition, do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of a current disability of the kidneys or nervous system, service connection is not warranted.  See 38 U.S.C.A. § 1110, 1131; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Shedden, 381 F.3d at 1166-67 (holding that there evidence of a current disability is an element of service connection that must be established).  

The Board has also considered whether the Veteran's tremors, chest pain, abdominal pain, heart condition, or dermatitis were otherwise directly incurred in or aggravated by active service.  With regard to the Veteran's tremors and chest pain, a December 1980 service treatment record reflects that the Veteran became "quite tremulous" during a procedure to remove a cyst from his finger, and reported that he also experienced chest discomfort and shortness of breath during these episodes.  However, the medical evidence of record, as discussed above, consistently shows that these symptoms have been attributed to the Veteran's anxiety disorder, which has already been service connected.  As no separate disability has been diagnosed pertaining to these symptoms, the Board finds that they are more appropriately factored into the evaluation of the Veteran's service-connected anxiety disorder. 

With regard to the Veteran's abdominal pain, the Board notes that a September 1983 service treatment record reflects that the Veteran complained of headaches, diarrhea, light-headedness, and abdominal cramping.  He was diagnosed with enteritis.  The Veteran's current abdominal pain has sometimes been diagnosed as GERD, gastritis, or residuals of a left inguinal hernia repair.  The Board finds that the Veteran's in-service symptoms were an acute episode, as the service treatment records do not otherwise show chronic complaints of abdominal cramping, and the September 1983 separation examination and report of medical history are negative for gastrointestinal abnormalities.  The Veteran has not argued that he suffered from chronic gastrointestinal problems during service or that he had a continuity of symptoms after discharge.  As such, the preponderance of the evidence is against a relationship between the Veteran's current gastrointestinal disorder and his period of service.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

With regard to the Veteran's heart condition, the Veteran has not stated and the evidence of record does not otherwise show that sinus tachycardia or PVC's manifested in service or are related to an in-service disease, injury, or event.  There is also no evidence showing that sinus tachycardia or PVC's manifested to a compensable degree within one year of service separation.  Accordingly, the preponderance of the evidence is against a relationship between the Veteran's current diagnosed heart conditions and his period of service.  See id; see also 38 C.F.R. §§ 3.307, 3.309.

There is also no evidence that dermatitis manifested in service or that the Veteran's currently diagnosed dermatitis is related to an in-service disease, injury, or event.  Therefore, the preponderance of the evidence is against a relationship between the Veteran's dermatitis and his period of service.  See id.

Service connection for the Veteran's headaches as secondary to his service-connected cervical spine disability will be separately addressed in the REMAND portion of this decision below. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for residuals of exposure to trichloroethylene (TCE), to include headaches, kidney pain, abdominal pain, chest pain, tremors, and skin rash must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for residuals of exposure to trichloroethylene (TCE), to include headaches, kidney pain, abdominal pain, chest pain, tremors, and skin rash is denied. 




REMAND

The Board finds that service connection for a headache disorder, to include as secondary to the Veteran's service-connected cervical spine disability, must be remanded for further development.

VA's duty to assist under the VCAA includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, pursuant to the Board's May 2010 remand directive, an August 2011 addendum to the August 2010 VA examination report was issued in which the examiner opined that the Veteran's migraine headaches were not related to his service-connected degenerative disc disease of the cervical spine because there was "no body of evidence to suggest that" degenerative disc disease of the cervical spine causes or aggravates migraine headaches.  However, a February 2009 VA treatment record reflects that a neurologist thought that the Veteran's headaches might have a "cervicogenic trigger."  In other words, the neurologist thought that they might be associated with his cervical spine disability.  Likewise, a November 2006 VA treatment record reflects that the treating provider believed that the Veteran's headaches were secondary to a stiff neck, although no rationale for this finding was provided.  Accordingly, the Board finds that the VA examiner's opinion is not adequate upon which to base a decision.  The Board notes in this regard, that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  Thus, the Board must remand this claim to ensure that an adequate VA opinion is rendered in compliance with its remand directive.

The AOJ should also take this opportunity to send the Veteran a VCAA notice which explains the requirements for establishing a claim for service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following actions:

1. A VCAA notice letter should be sent to the Veteran explaining the requirements for establishing a claim for service connection on a secondary basis and which complies with all current, controlling legal guidance with regard to VCAA notice letters.  A copy of this letter must be associated with the claims file.

2. The Veteran should be scheduled for a VA examination by an examiner with appropriate expertise to assess the nature and likely etiology of his headaches.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following:
* Whether the Veteran's headaches are at least as likely as not (i.e., to at least a 50:50 degree of probability) caused or aggravated (i.e. permanently worsened) by his service-connected cervical spine disability, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  
* Whether the Veteran's headaches are at least as likely as not related to the headaches he complained of during active service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


